FILED
                                                                                           MAY 19 2009
                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA                           Clerk, U.S. District and
                                                                                        Bankruptcy Courts


Hector Villegas Aguirre,                      )
                                              )
        Plaintiff,                            )
                                              )
               v.                             )
                                              )
                                                       Civil Action No.       09 0922
United States of America,                     )
                                              )
        Defendant.                            )


                                  MEMORANDUM OPINION

        The plaintiff is a prisoner who has filed a pro se complaint and an application to proceed

in forma pauperis. The application will be granted and the complaint dismissed for lack of

subject matter jurisdiction.

        Plaintiff has filed a civil action under the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b),

2671 et seq. A civil action may be not be instituted under that Act

        unless the claimant shall have first presented the claim to the appropriate federal
        agency and his claim shall have been finally denied by the agency in writing and
        sent by certified or registered mail. The failure of an agency to make a final
        disposition of a claim within six months after it is filed shall, at the option of the
        claimant any time thereafter, be deemed a final denial of the claim for purposes of
        this section.

28 U.S.C. § 2675(a). This court does not have subject matter jurisdiction over FTC A claims that

have not been administratively exhausted as required by § 2675(a). See Jackson v. United States,

730 F.2d 808, 809 (D.C. Cir. 1984) ("Such a[n administrative] claim is a mandatory

jurisdictional prerequisite to a[n FTCA] suit against the United States."). Plaintiff has not

demonstrated that he has exhausted his administrative remedies. Because plaintiff has not
established that this court has subject matter jurisdiction over this action, the action will be

dismissed without prejudice.

        A separate order accompanies this memorandum opinion.




                                                                          fA~-
Date:   "l1Ir 2rd1                                                    District Judge




                                                 -2-